DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 8, “to deliver pacing stimuli” is vague as line 3 uses “pacing stimuli”.  It is unclear if the stimuli in line 8 is the same as the stimuli in line 3.  If they are the same then “the” pacing stimuli should be used in line 8.  If the stimuli in line 8 are different than the stimuli in line 3, then another modifier should be used in line 8, such as “second pacing stimuli” should be used.  Similarly, in the last two paragraphs of the claim, “delivering pacing stimuli” is vague.  In line 14, “responsive sensing of an activation…” is vague and unclear as to what is occurring.  Is this supposed to be something similar to “responsive to sensing an activation of a…”?
Similarly, claim 6 has this problem.
In claim 5, the last two paragraphs are vague as if the determination IS due to intrinsic conduction, or IS NOT due to intrinsic conduction, the exact same function of delivering stimuli in a biventricular pacing modality is performed.  It is unclear why there would be any 
In claim 5, the next to last line, “in a biventricular pacing modality” is vague as the next to last paragraph uses the same language and it is unclear if these two are the same or different.
In claim 7, line 2, “to maintain to maintain” is vague.  In line 4, “is configured to subsequently deliver pacing stimuli” is vague as the “subsequently delivered pacing stimuli” has been used in the next to last paragraph of claim 6.  If they are the same then “the” should be used or something similar to “wherein the processor is configured to deliver the subsequently delivered pacing stimuli…”.
Similarly, claim 8 has this problem.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is unclear where in the disclosure the subject matter of delivering biventricular pacing is shown to be performed when the sensed activation of the second ventricle is indicated to be due to intrinsic conduction.  As seen in figure 4, block 112, when intrinsic conduction is detected (yes), the fusion pacing is delivered, and when it is not detected (no), biventricular pacing is delivered. If biventricular pacing is performed for both intrinsic conduction and no intrinsic conduction, then the applicant should point out where in the disclosure this is located.  In addition, if the disclosure is shown to contain delivery of the biventricular pacing when intrinsic conduction is indicated, then there may be a missing element from the claims, such as providing a count or performing another calculation/determination, and the element should be claimed in order for biventricular pacing to be performed for intrinsic conduction.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/361635, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It is unclear where in the disclosure the function of delivering biventricular pacing is shown to be performed when there is intrinsic conduction.  As seen in figure 4 block 112, when intrinsic conduction is detected (yes), the fusion pacing is delivered, and when it is not detected (no), biventricular pacing is delivered. If biventricular pacing is performed for both intrinsic conduction and no intrinsic conduction, then the applicant should point out where in the disclosure this is located.  
This application repeats a substantial portion of prior Application No. 13/361635 and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/27/21